Exhibit 10.4







W. R. G R A C E & C O. ( T H E “ C O M P A N Y ” )




RESTRICTED STOCK AWARD (Director)




Awarded under the W. R. Grace & Co. 20XX Stock Incentive Plan (the “Plan”)


Granted To: XXXX
Date of Issuance: XXXX
No. of Shares: XXX (Par value per share: US $0.01)
Vesting Type:    Graded
Vesting In XXX Tranches:


XXX shares on XXX, 20XX


XXX shares on XXX, 20XX


XXX shares on XXX, 20XX




In accordance with the Plan (which you acknowledge has been provided to you
separately) and the provisions of this document (collectively, the “Governing
Provisions”), you have been granted all rights, title and interest in XXX shares
of Company common stock (your “Restricted Shares”), subject to vesting on the
dates specified above, and to the restrictions below and the other Governing
Provisions. Capitalized terms which are not defined in this document shall have
the meanings ascribed in the Plan.


The Restrictions


You shall not have the right to sell, transfer (except by will or the laws of
descent and distribution), collateralize, assign, pledge or otherwise encumber
(1) any Restricted Shares not vested in accordance with the provisions herein or
(2) any right or obligation associated with unvested Restricted Shares.


Expiration of the Restrictions; Forfeiture


Subject to the Governing Provisions, with respect to each tranche of your
Restricted Shares, the restrictions specified above will expire for the tranche
and the respective Restrictive Shares will vest (1) on the vesting date
specified above for the tranche, but only if you remain a Director of the
Company until the specified vesting date or (2) on the date you cease your
directorship prior to the specified vesting date, but only if you cease your
directorship as a result of your death or physical or mental incapacity.


If you cease being a Director with the Company under any other circumstances,
your Restricted Shares in each unvested tranche will be forfeited and you will
have no rights, title or interest in unvested Restricted Shares as of and after
the date your directorship ceases.


Change in Control of the Company


Notwithstanding any other provision of this document, in the event of a “Change
in Control” as defined in the Plan, your Restricted Shares shall be subject to
the provisions of Section 15 of the Plan.




--------------------------------------------------------------------------------

Exhibit 10.4



Dividends


Any dividends paid on the common stock of the Company shall be paid in the same
manner on each tranche of your unvested Restricted Shares, and such dividends,
if in cash, shall be used, without any action on your part, to purchase
additional shares (and fractions thereof) of Company common stock at the Fair
Market Value per share as of the date the cash dividends are paid. Any such
additional shares, and any dividends paid in Company stock, shall be added to
the respective tranche of your unvested Restricted Shares and be subject to the
same restrictions as applicable to that tranche of Restricted Shares, and those
additional Restricted Shares shall vest or those additional Restricted Shares
shall be forfeited, as the case may be, under the same conditions and at the
same time as applicable to the original grant of your Restricted Shares in that
tranche.


Voting Rights


With respect to any voting (or similar) rights applicable to shares of common
stock of the Company, you shall have the right to exercise such rights related
to your unvested Restricted Shares. (Note: this is often referred to as
“pass-thru voting rights”.)


No Guarantee of Tax Consequences


The Company makes no commitment or guarantee that any specific federal, state or
local tax treatment will apply or be available with respect to your Restricted
Shares. You should consult your tax advisor regarding any income tax payment or
other tax issues with regard to this grant.


Other Provisions


The Governing Provisions shall not confer upon you any right with respect to the
continuance of your service with the Company as a Director, nor shall those
Provisions interfere in any way with any right the stockholders of the Company
(or the Board of the Company) would otherwise have to terminate your
directorship at any time.


No person (individually or as a member of a group), and no beneficiary or other
person claiming under or through him, shall be assigned, or have any right,
title or interest in, your Restricted Shares (except as provided in this
document).


No right or benefit associated with your Restricted Shares shall in any manner
be subject to your (or your beneficiary’s) debts, contracts, liabilities, or
torts. You agree to execute a stock power in blank, if requested by the Company,
which shall allow the transfer back to the Company of the Restricted Shares
without further action on your part in the event the Restricted Shares are
forfeited as provided herein.


In the event of any stock split, consolidation, reclassification or other event
that affects the number of, or rights or obligations associated with, the common
stock of the Company, your Restricted Shares shall be adjusted in the same
manner as applicable to other shares of common stock of the Company; provided
that the Vesting Dates and the corresponding restrictions shall continue to
apply to your Restricted Shares as adjusted and to any other Company stock,
property or cash issued in exchange.


For purposes of clarification, the provisions of the Plan applicable to
Administration (Section 11), General Provisions (Section 12) and Amendments and
Termination (Section 14) are applicable to your Restricted Shares.






--------------------------------------------------------------------------------

Exhibit 10.4

The existence of your Restricted Shares shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock ahead of or affecting your Restricted Shares or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or businesses, or any other corporate act.


In the event of any conflict between the provisions of the Plan and the
provisions of this document, the provisions of this document shall control,
except as specifically noted herein.


In the event that any provision of the Governing Provisions shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable, but shall not affect the remaining provisions of the Governing
Provisions and the Governing Provisions shall be construed and enforced as if
the illegal, invalid, or unenforceable provision had never been included herein.


The Governing Provisions shall be construed in accordance with the laws of the
State of New York to the extent federal law does not supersede and preempt New
York law.


No amendment or termination of the Governing Provisions which would impair your
rights with respect to the Restricted Shares under this document shall be made
by the Company at any time without your written consent


Congratulations, and we all look forward to continuing to work with you here at
Grace.






W.R. GRACE & CO.
        

By: XXXX








Receipt Acknowledged:


            
_______________________________________


























This document constitutes part of a
prospectus covering securities that
have been registered under the
Securities Act of 1933


